DETAILED ACTION
In the response dated December 7, 2020, Applicant amendment claim 16.  Claims 1-15 and 17 are previously canceled, and claim 21 was added. Claims 16 and 18-21 are pending in the current application. 

Response to Arguments
Applicant’s arguments with respect to the rejections under 35 U.S.C. 101 recites an alleged improvement of “facilitating setting and executing goals for profit and loss both at the product and global level and with the speed to make time - critical value decisions about customer procurement purchases (purchasing a keyword) and product pricing,” but this improvement does not equate to an improvement in the functioning of a computer or to any other technology or technical field, rather an improvement in business relations or marketing.  The rejection is maintained. 
Applicant’s arguments with respect to the rejections under 35 U.S.C. 103 do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 16 and 18-21 are rejected under 35 U.S.C. 101 because the claims are not directed to patent eligible subject matter. 
Claims 16 and 18-21 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a process (i.e., a method).
 Although claims 16 and 18-21 fall under at least one of the four statutory categories, it should be determined whether the claim wholly embraces a judicially recognized exception, which includes laws of 
Claims 16 and 18-21 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Part I: Step 2A, Prong One:   Identify the Abstract Idea
Under step 2A, Prong One of the Alice framework, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). The determination consists of a) identifying the specific limitations in the claim that recite an abstract idea; and b) determining whether the identified limitations fall within at least one of the three subject matter groupings of abstract ideas (i.e., mathematical concepts, mental processes, and certain methods of organizing human activity). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. No. 4, 50-57 (Jan. 7, 2019)).
The identified limitations of independent claim 16 recite:
tracking performance data related to the at least one keyword; 
analyzing the performance data and the target margin for the at least one product to calculate a price for the at least one keyword, wherein the e-commerce interface also uses a timing of previous bids for the at least one keyword to calculate the price for the at least one keyword; and 
The identified limitations recite a method and system that tracks and analyzes keyword performance data, which is a method of commercial interactions including contracts, advertising, marketing, or sales activities or behaviors, and business relations.  The claim limitations fall within the Certain Methods of Organizing Human Activities groupings of abstract ideas.   Thus, the claimed invention is directed to a judicial exception. 
Part I: Step 2A, prong two: additional elements that integrate the judicial exception into a practical application
Under step 2A, Prong Two of the Alice framework, the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application. In 
As a whole, the additional elements recite:
with an e-commerce interface implemented by a computer,
loading a target margin for at least one product
submitting a bid during the electronic auction held over the Internet in order to acquire the at least one keyword, wherein the bid is the calculated price for the at least one keyword
This judicial exception is not integrated into a practical application. The claims as a whole merely describe how to generally apply the concept of loading a target margin and submitting a bid based on the calculated price of a keyword. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Dependent claims 18-21, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea. Claims 18-21 further defines placing an offer on the keyword (using an electronic auction). 
Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea.

Part II.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
Under Part II, the steps of the claimed invention, when considered individually and as an ordered combination, do not improve another technology or technical field, do not improve the functioning of the computer itself, and are not enough to qualify as "significantly more". For example, the steps require no more than a conventional computer to perform generic computer functions. Specifically, receiving, storing, and updating data and performing mathematical functions are well-understood, routine, and conventional activities previously known in the industry (See claim 16: loading a target margin and submitting a bid based on the calculated price of a keyword” MPEP 2106.05(d)(II) states that “The courts have recognized ‐understood, routine, and conventional functions when they are claimed in a merely generic manner: Receiving or transmitting data over a network, e.g., using the Internet to gather data, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)). Therefore, based on the two-part Mayo analysis, there are no meaningful limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself. Claims 16 and 18-21, when considered individually and as an ordered combination, are rejected as ineligible subject matter under 35 U.S.C. 101.
Dependent claims 18-21 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional claims do no recite significantly more than an abstract idea. 
	
	
	
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claims 16 and 18-21 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Rebane et al. (US 2004/0088241 A1).

Regarding claim 16, Rebane discloses a method at least one keyword during an electronic auction held over the Internet, which comprises: 
with an e-commerce interface implemented by a computer, tracking performance data related to the at least one keyword (Paragraph [0277]: The nominated set K consists of all the words from which the bidset K' is selected.  Due to the desire to mandate some keywords (KWs) in K for inclusion in K', KABS will operate on the mandated set in different ways as described below.  Mandating is useful for responding to current merchandising trends and for inserting new KWs in the bidset for the purpose of gathering performance data);
loading a target margin for at least one product (Paragraph [0379]: the algorithm simply consists of picking the highest margin); 
with the e-commerce interface, analyzing the performance data and the target margin for the at least one product to calculate a price for the at least one keyword, wherein the e-commerce interface also uses a timing of previous bids for the at least one keyword to calculate the price for the at least one keyword (Paragraphs [0379]: the algorithm simply consists of picking the highest margin and bidding all keywords where the expected value of this rank for the keyword [0025]: a "Keyword Automated Bidding System" ("KABS") which, among other things, provides an intelligent system for bidders to determine bids and bidding strategies that maximize return on bid investments and help direct allocation of available funds for bids to keywords that lead to more optimal returns, [0265] and [0301]:KABS2 algorithm examines the previous best values of ROI for keywords); and 
submitting a bid, by the e-commerce interface, during the electronic auction held over the Internet in order to acquire the at least one keyword, wherein the bid is the calculated price for the at least one keyword (Paragraph [0273]: In this mode the KWs in K' are checked and if any of the bids are found to be `floating` above the next lower bid by more than a designated amount (e.g. one cent), then the floating bids are pushed down by rebidding them to within the designated amount).
Regarding claim 18, Rebane discloses which comprises: with the e-commerce interface, detecting a pattern to the electronic auction (Paragraph [0304]).
Regarding claim 19, Rebane discloses which comprises: with the e- commerce interface, determining that a price of the at least one product being sold over the Internet can be lowered based on an improvement in a click through/conversion ratio (Paragraphs [0254]: From the preceding arguments it is clear that for any value of x we should start with an appropriately high r.sub.max and decrease it successively until the budget constraint is met.  Decreasing r.sub.max further will not yield higher ROI values within the budget, but may yield higher traffic numbers, and  [0273]: Due to the dynamism of the auction process, the general behavior of KWs is to increase in display rank over time if only PushDown is successively executed.  This will cause a natural decrease in costs and resultant traffic volume from K').
Regarding claim 20, Rebane discloses wherein the e-commerce interface adjusts the price of the at least one product (Paragraph [0254]).
Regarding claim 21, Rebane discloses wherein the e-commerce interface automatically submits the bid during the electronic auction held over the Internet in order to acquire the at least one keyword (Paragraph [0025]: a "Keyword Automated Bidding System" ("KABS") which, among other things, provides an intelligent system for bidders to determine bids and bidding strategies that maximize return on bid investments and help direct allocation of available funds for bids to keywords that lead to more optimal returns,).


Conclusion
                                                                                                                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE MPAMUGO whose telephone number is (571)272-8853.  The examiner can normally be reached on Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CHINYERE MPAMUGO/Primary Examiner, Art Unit 3621